George Rose Smith, J., dissenting. If I correctly understand the majority opinion the court holds that the installment premium indorsement is not a deviation for the reason that it was not disapproved prior to December 1, 1947. I do' not see why this fact makes any difference. The Act provides that all filings shall become effective after fifteen days unless disapproved by the Commissioner within that period. Ark. Stats. 1947, § 66-404 (d). Evidently the legislature wanted to provide a waiting period before the Act went into effect, so that insurance could still be sold at existing rates until new rates could be filed under the Act. All that § 66-404 (i) does is to designate the period between October 1 and December 1, 1947, as the time for filing the initial rates under the new law. If the installment premium indorsement was then a deviation, and I think it too plain for argument that it was, the fact that it happened to be one of the initial filings is immaterial. I agree that the plan is not unfairly discriminatory, but I do think it a deviation and so would affirm the judgment on cross appeal.